Exhibit 10.28

 



FIRST AMENDMENT TO SUBLICENSE AGREEMENT

 

THIS FIRST AMENDMENT TO SUBLICENSE AGREEMENT (this “Amendment”) is made as of
December 13, 2016 (the “Effective Date”) between Checkpoint Therapeutics, Inc, a
Delaware corporation with its place of business at 2 Gansevoort Street, 9th
Floor, New York, New York 10014 (“Checkpoint”), and TG Therapeutics, Inc, a
Delaware corporation with its place of business at 2 Gansevoort Street, 9th
Floor, New York, New York 10014 (“TGTX”).

 

WHERE AS, Checkpoint and TGTX are party to that certain Sublicense Agreement,
dated as of May 26, 2016 (the “Sublicense Agreement”); and

 

WHEREAS, Checkpoint and TGTX desire to amend the Sublicense Agreement to alter
one of the Milestones and its corresponding Milestone Payment (as defined, in
each case, in the Sublicense Agreement).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, the mutual premises and
covenants herein contained, and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows.

 

1.            Amendment to Section 5.2 of the Sublicense Agreement. The first
row of the table contained in Section 5.2 of the Sublicense Agreement are hereby
deleted and restated in their entirety as follows:

 

Milestone Event First Achievement Milestone Payment Second Product Milestone
Payment 1.  Complete toxicology studies with data meeting the success criteria
set forth in Schedule 7 on or before:(i) March 31, 2017 or (ii) any earlier date
agreed upon mutually between the Parties pursuant to a duly authorized separate
writing. $200,000 N/A

 

2.            Remainder of Sublicense Agreement. Except as expressly set forth
in this Amendment, the provisions of the Sublicense Agreement will remain in
full force and effect, in their entirety, in accordance with their terms.

 

3.            Miscellaneous. This Amendment shall be governed, construed, and
interpreted in accordance with the laws of the State of New York, without giving
effect to conflicts of laws principles of any jurisdiction. The parties agree
that this Amendment may only be modified in a signed writing executed by each of
the parties hereto. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, successors and
assigns. This Amendment may be executed in separate counterparts, each of which
is deemed to be an original and all of which taken together constitute one
agreement. Facsimile or PDF reproductions of original signatures will be deemed
binding for the purpose of the execution of this Amendment.

 

[Signature page follows]

 

-1-

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the Effective Date.

 

 

CHECKPOINT THERAPEUTICS, INC.  



By: /s/ James Oliviero  

  

Name: James Oliviero  

  

Title:   CEO  



    TG THERAPEUTICS, INC.  



By: /s/ Michael Weiss  



 

Name: Michael Weiss  



 

Title:   CEO  

 



-1-

 